997 So.2d 1229 (2008)
David Patrick JOHNSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D07-4130.
District Court of Appeal of Florida, Second District.
December 31, 2008.
James Marion Moorman, Public Defender, and Megan Olson, Assistant Public Defender, Bartow, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Timothy A. Freeland, Assistant Attorney General, Tampa, for Appellee.
KHOUZAM, Judge.
David Patrick Johnson appeals from the sentences imposed when he was resentenced on his convictions for burglary of a dwelling with assault or battery and sexual battery on a victim under twelve by a person under eighteen. We affirm in all *1230 respects but note that despite some confusion in the record, Johnson stands convicted of only these offenses in this case. His conviction for lewd and lascivious molestation was previously reversed by this court in Johnson v. State, 913 So.2d 1291 (Fla. 2d DCA 2005).
Affirmed.
DAVIS and LaROSE, JJ., Concur.